Title: To George Washington from Henry Knox, 11 July 1791
From: Knox, Henry
To: Washington, George



Sir
War department [Philadelphia], 11th July 1791.

Agreably to the powers you were pleased to vest in me on the ninteenth of March last, I have filled, the following vacancies, on the condition that you should approve thereof.
Second Regiment.
Captain Samuel Newman, vice Pray declined.
Jonathan Haskell, vice Freeman declined.
Lieutenant Martin Brimmer Sohier, vice Newman, promoted.
Cornelius Lyman vice Higginson declined.
Joseph Dickinson, vice Huger declined
Ensign William Balch, vice Sohier promoted.
John Sullivan, vice Edwards declined.
John Tillinghast vice George Tillinghast, declined.
Daniel Tilton, vice Joseph Smith Gilman, declined.
Samuel Andrews, vice Joseph Pierce junr declined.
John Bird, vice Dickinson promoted.
Micah McDonough, vice Duff, declined.
Surgeon’s mate, Elijah Tisdale, vice Sumner declined.
I have also to inform you Sir that the following vacancies exist. 
One Lieutenant Colonel Commandant, One Captain, One Lieutenant and One Surgeon.
I humbly propose that the senior surgeon’s mate of the first regiment, to vizt John Elliot shall be appointed surgeon of the second regiment, and that the vacancy be filled by John Lynch, of New York, who is recommended by Dr Cochran.
That Captain Hughes have the vacancy of the Rhode Island company: He was formerly of that line, and has the reputation of a good officer.
For the vacant Lieutenancy in the second regiment, I submit John Heth, an Ensign in the First regiment, and at present employed on a mission to the Creeks.

That vice Heth, I submit Hastings Marks of Charlottesville, Virginia, to be an Ensign, who is recommended by Mr Jefferson.
I have also the honor to submit that Captain McCurdy of the First regiment, and Lieutenant Ernest of the Artillery have tendered their resignations—The former is at Lancaster, and in arrest, and will not probably be any loss to the service. The latter having been on the recruiting service has injured himself in such a manner as to be unfit for military duty.
I have informed these officers, that their resignations should be submited to the President of the United States, and would probably be granted.
In this case the eldest Lieutenant of the First regiment will fill Captain McCurdy’s place, and the eldest Ensign the place of the Lieutenant—This will occasion a vacancy of an Ensign, which it is submitted should be filled by a young gentleman at present serving as a cadet on the frontiers, by the name of Elijah Strong son of Captain Strong, who is in actual service on the Ohio, or John Bertlee Shee, son of Colonel Shee of Philadelphia.
The vacant lieutenancy in the Artillery to be filled by Staats Morris of New York. I have the honor to be with great respect Sir Your most obedient and humble servant

H. Knoxsecy of War

